COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


MARY ELLEN HINES, f/k/a
 MARY ELLEN WAGSTAFF

v.   Record No. 0750-95-4                      MEMORANDUM OPINION *
                                                   PER CURIAM
LARRY JOE WAGSTAFF                             SEPTEMBER 19, 1995


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Richard J. Jamborsky, Judge
            (Mary Ellen Hines, pro se, on brief).

            (Susan Massie Hicks; Thomas P. Sotelo; Leiner, Hicks &
            Sotelo, on brief), for appellee.



     Mary Ellen Hines contends the trial judge erred by failing

to include the closing date of December 31, 1995 in the text of

an injunction order barring her from harassing her former

husband, Larry Joe Wagstaff.    Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the

trial judge.    Rule 5A:27.

     In his ruling from the bench, the trial judge extended the

injunction against Hines until December 31, 1995.    The transcript

from that ruling was attached to and incorporated by reference

into the order entered March 7, 1995.    The order thus contains a

closing date for the temporary injunction and is in compliance

with Code § 8.01-624.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Accordingly, we summarily affirm the judgment order.

                                        Affirmed.




                           2